Honorable Joe Resweber              Opinion No. C-k68
County Attorney
Harris County                       Re:   Compensation of County
Houston, Texas                            Judge of Harris County.
Bear Mr. Resweber:
       You have requested an opinion concerning the maxi-
mum compensation that may be paid the County Judge of
Harris County, in view of the provisions of Article 5139,
Vernon's Civil Statutes, and of Section 8 of Article 38831,
Vernon's Civil Statutes, as amended by House Bill 595,
Acts of the 59th Legislature.
       Prior to the enactment of House Bill 595 of the 59th
Legislature, the County Judge of Harris County was entitled
to a salary of 18,000 per annum (subdivision (b) of Sectlon
8 of Article 38831, as amended by Chapter 154, Acts of the
57th Legislature, Regular Session, 1961), plus $1,500 an-
nually for serving as a member of the Juvenile Board (Artl-
cle 5139, Vernon's Civil Statutes). Attorney General's
Opinion v-1207 (1951).
       House Bill 595, Acts of the 59th Legislature, amended
Section 8 of Article 388 i, Vernon's Civil Statutes. Sub-
division (b) of Section iiof Article 38831, as amended, now
provides in part:
            "The salary of the county judge shall
       be Eighteen Thousand Dollars ($18,000) per
       annum, provided the county judge In such
                             wed, in addition to
                                  d herein, the sum




      dltlon to a:11 other salary or other compen-
        !tTonnow paid to such county judge. . D o11
      i"E..,-----
        lmnhnRin _--__,
                 nddedl. .


                           -2227-
Honorable Joe Resweber, page 2.     (c-468)



The underlined portion of the above-quoted provisions
applicable to Harris County, was added by the amendment
contained in House Bill 595. Thus, the compensation of
the County Judge for servi   as a member of the Juve-
nile Board was raised from7 1,500 per annum to $3,000
per annum, and his salary as County Judge was left at
$18,000 per annum.
       Section 2 of House Bill 595 provides:
            "All other salary and compensation
       laws applicable to the officials named In
       this Act are hereby repealed to the extent
       that they are in conflict with this Act."
       In view of the provisions of Section 2, above-quoted,
the compensation of the County Judge of Harris County is
 overned by the provisions of subdivision (b) of Section
% of Article 38831, as amended, above-quoted. Likewise, in
view of the provisions of Section 2 of House Bill 595, Acts
of the 59th Legislature, and the fact that House Blll 595
is the latest expression of the Legislature concerning the
compensation of the County Judge of Harris County, you are
advised that its provisions will control over the provisions
of Article 5139, Vernon's Civil Statutes. Rx parte I!eJesus
de la 0, 22'7S.W.2d 212 (Tex.Crim. 1950).
         You are therefore advised that the maximum compen-
sation of the County Judge of Harris County for serving as
a member of the County Juvenile Board is $3,000 per annum,
and that his total compensation is $21,000 per annum
($18,000   plus $3,000).




                The provisions of House Bill 595,
                Acts of the 59th Legislature, pre-
                scribe the compensation of the
                County Judge of Harris County at
                $21,000 per annum ($18,000 compen-
                sation as County Judge plus $3,000




                           -2228-
Honorable Joe Resweber, page 3.          (C-468)



                compensation as member of the County
                Juvenile Board).
                                  Yours very truly,
                                  WAGGONER CARR
                                  Attorney General



                                     John Reeves
JR:ms:zt                             Assistant



APPROVED:
OPINION COMMITTEE
W. 71. Geppert, Chairman
Malcolm L. Quick
W. 0. Shultz
Harry Gee
Gordon Zuber
APPROVED FOR THE ATTORNEX GENERAL
BY: T. B. Wright




                           -2229-